Citation Nr: 0709022	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-29 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.

The veteran asserts that he had asthma prior to his entrance 
into active military service and that it was aggravated by 
such service.  His representative concedes that the veteran's 
asthma pre-existed military service and requests an 
examination to address whether or not the asthma was worsened 
beyond the natural process of the disease.  See 38 C.F.R. 
§ 3.306(a) (2006).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  Additionally, 
the veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorder noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2006).  Thus, there 
is a rebuttable presumption of soundness unless a condition 
is "noted."  

During his June 1965 entrance examination, the veteran 
indicated that he had asthma.  The examiner made a notation 
that the veteran claims to have asthma and claims that he was 
last treated as a child.  The veteran's examination was 
normal, no defects were listed, and he was found to be fit 
for military duty.  Clinical evaluation of the lungs and 
chest was marked as normal with no abnormalities.  An undated 
record indicates that a letter was sent to the veteran's pre-
service treating physician requesting information regarding 
asthma.  Any response provided by the treating physician is 
not associated with the veteran's service medical records 
(SMRs).

Based on this evidence, the Board does not find that a pre-
existing condition was "noted" upon entrance into service.  
Only such conditions as are recorded in examination reports 
are to be considered noted and a history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b).  The Court of Appeals for Veterans Claims (Court) 
has held that when a veteran reported having asthma at age 
four, but entrance examination records did not state that he 
had asthma at the time of induction and clinical evaluations 
performed showed no abnormalities as to his lungs and chest, 
then asthma was not "noted" at entrance.  Crowe v. Brown, 
7 Vet. App. 238, 245 (1994).  Similarly, in the present case, 
although the veteran indicated that he had asthma prior to 
service, such a condition is not considered to be "noted" 
as defined by the regulation, because he was not found to 
have asthma at the time of entrance into service.  
Accordingly, the presumption of soundness applies to the 
veteran's claim.

As noted above, the presumption of soundness may be rebutted 
by clear and unmistakable evidence that asthma existed prior 
to service and was not aggravated by such service.  The Court 
has described the clear and unmistakable standard as an 
onerous one consisting of evidence that is undebatable.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. 
West, 12 Vet. App. 254, 258 (1999).  

Here, there is some evidence that the veteran's asthma 
existed prior to service but it does not rise to the level of 
clear and unmistakable evidence.  First, the veteran 
indicated that he had asthma on both his entrance and 
separation examinations.  There is also a November 1965 
dental treatment record with the word asthma written on it 
with no other information provided.  Secondly, the veteran's 
primary care physician at the VA Medical Center in 
Washington, DC, submitted a letter dated in September 2003.  
In the letter, the physician reported that she had reviewed 
some of the veteran's SMRs, including the report of medical 
history.  The physician stated that asthma was checked off 
but there was no indication he was taking medication for it 
at the time.  She stated that no other records mentioned 
asthma as a problem and that although his asthma was mild 
while he was in the service, it had worsened over the years.  
Lastly, the veteran was afforded a VA respiratory examination 
in October 2003.  That examiner diagnosed the veteran with 
asthma.  Despite the fact that the veteran's claims file was 
not available for review, the examiner gave the opinion that 
the veteran's history and his available medical records 
indicated that his asthma existed prior to his military 
service.

The Board finds that it is debatable on the record as it now 
stands whether the veteran's asthma existed prior to service.  
No pre-service treatment records have been associated with 
the file.  Although the veteran reported having a history of 
asthma, there is no objective medical evidence reflecting 
such a diagnosis or associated symptomatology in the SMRs.  
Additionally, both examiners relied solely on such a reported 
history regarding the etiology of the veteran's current 
asthma.  Because the two examiners are relying on the 
veteran's self-reported diagnosis, any aspect of their 
opinions which suggests that his asthma pre-existed service 
can not, without further evidence, be considered clear and 
unmistakable.  Because it is not yet demonstrated by clear 
and unmistakable evidence that asthma existed prior to 
service, an analysis of whether there is clear and 
unmistakable evidence that asthma was not aggravated by 
service is unnecessary at this point.  Consequently, despite 
the veteran's contentions to the contrary, the presumption of 
soundness has not yet been rebutted.

Based on this analysis and the veteran's testimony before the 
Board in January 2006, the Board finds that further 
development is warranted in this case.  The veteran asserts 
that his SMRs are incomplete because he was hospitalized for 
three or four days while in service in or around December 
1965 or January 1966.  This event is not documented in the 
SMRS of record.  He reports that the treatment was for 
pneumonia but he thinks it was an asthma attack.  A request 
for inpatient hospital records that are not currently 
associated with the SMRs should be made.  See 38 C.F.R. 
§ 3.159(c)(2) (2006).  The veteran should also be requested 
to supplement the record with any treatment records relating 
to asthma for the period prior to his entrance into military 
service and for the period after separation to 1995, which is 
the first indication of treatment for asthma in the claims 
file.  See 38 C.F.R. § 3.159(c)(1) (2006).

The Board also notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).

Here, the record contains a VCAA notice letter dated in 
October 2003.  There is a lack of notice of the information 
and evidence needed to substantiate the claim for service 
connection on appeal.  In this regard, the notice letter 
pertains to substantiating a claim for an increased rating 
for a condition that is already service connected.  However, 
service connection for asthma has not been granted.  Thus, 
the Board finds that another notice letter should be sent to 
the veteran to satisfy the notification provisions of the 
VCAA.  38 C.F.R. § 3.159(b)(1); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Because the claims file was not available for review by the 
October 2003 examiner, and in light of the possibility that 
the record might be supplemented by the requested 
development, the veteran should also be scheduled for another 
VA respiratory examination in order to address the etiology 
of any current asthma.  The veteran is hereby advised that 
failure to report to any scheduled examination, without good 
cause, may result in denial of the claim. 38 C.F.R. § 3.655 
(2006).

Accordingly, this case is REMANDED for the following actions:

1.  The veteran must specifically be told 
what information and evidence is needed 
to substantiate his claim of service 
connection for asthma.  He must also be 
notified as to which information and 
evidence he should provide and which 
information and evidence VA will attempt 
to obtain on his behalf.  He must be told 
to provide any evidence in his possession 
that pertains to his claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  The 
veteran should be advised with regard to 
the criteria for establishing the degree 
of disability and the effective date of 
an award.  Dingess, 19 Vet. App. at 473.

2.  The veteran should be given an 
opportunity to supplement the record on 
appeal and to identify any location where 
he may have received treatment for 
asthma, including from non-VA providers 
and for the time period prior to service.  
Assist the veteran in obtaining any 
identified records.

3.  Another attempt should be made to 
secure any service medical records that 
are currently not of record, including 
records concerning inpatient hospital 
treatment in December 1965 or January 
1966.  The National Personnel Records 
Center (NPRC) and the service department 
should be contacted in this regard.

4.  After securing any additional 
records, the veteran should be scheduled 
for a respiratory examination at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this remand and the SMRs, should 
be made available to, and reviewed by, 
the examiner designated to examine the 
veteran.  The information set forth in 
the September 2003 letter by M.T., M.D., 
and the October 2003 VA examination 
report should also be considered.  All 
appropriate tests and studies should be 
performed and all clinical findings 
should be reported in detail.  The 
examiner should determine the etiology of 
any diagnosis of asthma.  Based on a 
thorough review of the evidence of 
record, the examiner should provide an 
opinion, with complete rationale, as to 
the medical probabilities that any 
current asthma is related to, or had its 
onset during or prior to, the veteran's 
period of military service.  The examiner 
should also indicate whether any such 
disability is more likely than not of 
post-service onset.  All opinions should 
be set forth in detail and explained in 
the context of the record.

If the examiner finds that the veteran's 
asthma existed prior to service, the 
examiner should provide an opinion as to 
whether the asthma underwent an increase 
in severity during service; and if so, 
whether the increase was due to the 
natural progress of the condition.  The 
examiner should be aware that the veteran 
is not considered to have a pre-existing 
condition based solely on his history 
reported during his service entrance 
examination.  See 38 C.F.R. § 3.304(b).

After the requested development has been 
completed, the examination report should 
be reviewed to ensure that it is in 
complete compliance with the directives 
of this remand.  If the report is 
deficient in any manner, it should be 
returned to the examiner.  (The veteran 
should be advised that failure to appear 
for an examination as requested, and 
without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655.)

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  Whether 
the veteran's asthma was aggravated by 
service should only be addressed if it is 
found that new information demonstrates 
that the veteran's asthma existed prior 
to service by clear and unmistakable 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

